UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4367


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES J’MORI JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:13-cr-00198-WO-1)


Submitted:   February 25, 2015            Decided:    March 3, 2015


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Greg Davis, Assistant
Federal Public Defender, Winston-Salem, North Carolina, for
Appellant.    Ripley Rand, United States Attorney, T. Nick
Matkins, Special Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             A jury convicted James J’mori Jones of possessing a

firearm after a felony conviction, in violation of 18 U.S.C.

§§ 922(g)(1), 924(a)(2) (2012).                     On appeal, Jones raises two

claims:     (1)    there    is   insufficient        evidence       in   the    record     to

support his conviction; and (2) his sentence is unreasonable.

For the reasons stated below, we affirm.

             During a police search of a home belonging to a friend

of Jones, officers found a shotgun in the kitchen closet.                             Jones

was present at the time of the search.                         When the shotgun was

discovered, Jones stated that the gun was his.                           Officers never

had the gun checked for fingerprints or tested for DNA.                                    At

trial, Jones testified that he lied to police when saying the

gun   was   his    because       he   did   not     want      his   friend     to    get   in

trouble.

             We review challenges to the sufficiency of evidence de

novo.     United States v. Roe, 606 F.3d 180, 186 (4th Cir. 2010).

“The standard for reversing a jury verdict of guilty is a high

one: the Court does so only where the prosecution’s failure is

clear.”      United States v. Perry, 757 F.3d 166, 175 (4th Cir.

2014) (internal quotation marks omitted), cert. denied, __ S.

Ct.   __,   2015    WL     133401     (U.S.       Jan.   12,   2015).         “The   jury’s

verdict     must    be     upheld     on    appeal       if    there     is    substantial

evidence in the record to support it, where substantial evidence

                                              2
is evidence that a reasonable finder of fact could accept as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.”                Id. (internal quotation marks

omitted).         In assessing evidentiary sufficiency, the evidence

and   reasonable         inferences     drawn   therefrom          are    viewed    in   the

light most favorable to the Government.                     Id.     We do not reassess

the jury’s determinations of witness credibility.                          United States

v. Kelly, 510 F.3d 433, 440 (4th Cir. 2007).

                 Jones conceded at trial that he told police the gun

was   his,       which    was    supported      by    the    officer’s       testimony. 1

Additionally, the officer testified that Jones later endorsed

his admission at the sheriff’s office.                  In reaching its verdict,

the       jury     made    a     credibility         determination          as     to    the

inconsistency between Jones’s statement to police and his trial

testimony, a determination that is not subject to our review.

Therefore,        Jones    has   not    established         that    the    evidence      was

insufficient.

                 We next turn to Jones’s challenge that his within-

Guidelines         sentence      of    fifty-four      months       is     substantively



      1
        The parties disputed whether Jones saw the gun before
claiming it was his.   The officer testified that Jones was not
in a position to see the gun yet accurately described it, but
Jones testified that he saw the gun before his comment to
police.



                                            3
unreasonable. 2        We review the reasonableness of a sentence for

abuse of discretion.           United States v. Heath, 559 F.3d 263, 266

(4th Cir. 2009).           In reviewing for substantive unreasonableness,

we “examine[] the totality of the circumstances to see whether

the sentencing court abused its discretion in concluding that

the    sentence      it    chose   satisfied    the     standards   set    forth   in

§ 3553(a).”        United States v. Mendoza-Mendoza, 597 F.3d 212, 216

(4th       Cir.   2010).       [D]istrict      courts     have    extremely   broad

discretion when determining the weight to be given each of the

§ 3553(a) factors.”          United States v. Jeffery, 631 F.3d 669, 679

(4th Cir. 2011).           Therefore, we “must defer to the trial court

and can reverse a sentence only if it is unreasonable,” even if

the sentence imposed would not have been our choice.                          United

States v. Evans, 526 F.3d 155, 160 (4th Cir. 2008) (emphasis

omitted).         We presume that Jones’s within-Guidelines sentence is

substantively        reasonable,      a   presumption      that     “can   only    be

       2
       Jones argues that this sentence is greater than necessary
to accomplish the goals of 18 U.S.C. § 3553(a) (2012). Although
he identifies this as a “procedural sentencing error,” Jones’s
argument focuses on the court’s failure to adequately weigh the
§ 3553(a) factors in fashioning his sentence, which is a
substantive reasonableness challenge.     Cf. United States v.
Howard, 773 F.3d 519, 528 (4th Cir. 2014) (“A district court
commits procedural error when, for example, it fails to
calculate (or improperly calculates) the Guidelines range, fails
to consider the § 3553(a) factors, or selects a sentence based
on clearly erroneous facts.”).       Absent a procedural error
argument, this Court limits its review only to substantive
reasonableness. Id.



                                          4
rebutted          by   showing      that     the       sentence    is     unreasonable       when

measured      against         the    18     U.S.C.      §     3553(a)    factors.”        United

States v. Louthian, 756 F.3d 295, 306 (4th Cir.), cert. denied,

135 S. Ct. 421 (2014).

                  Jones fails to meet this burden.                         Jones identifies

various       mitigating        factors       that       he    asserts     mandated    a     more

lenient      sentence,        including          his    cooperation       with     police,    his

family and employment circumstances, and that he poses no danger

to the community.                However, the record demonstrates that the

court        considered             these        arguments         in      conducting         its

individualized            assessment          of       Jones      under     § 3553(a),       but

ultimately determined that these considerations were outweighed

by Jones’s criminal history and the nature and circumstances of

the    instant         offense.           Jones’s      sentence     is    not    unreasonable

simply because the district court could have assigned different

weight       to    these      considerations            in    conducting     its    sentencing

calculus under § 3553(a).                   United States v. Susi, 674 F.3d 278,

290 (4th Cir. 2012).                Viewing the totality of the circumstances,

we conclude that the district court did not abuse its discretion

when    it    determined         that      the     § 3553(a)      factors       justified     the

sentence it imposed.

                  Accordingly, we affirm the district court’s judgment.

We    dispense         with   oral     argument         because     the    facts    and    legal



                                                   5
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                                AFFIRMED




                                   6